DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/19/2022 and 12/29/2021 have been considered.
Drawings
The drawings submitted on 12/29/2021 are acceptable.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The substitute specification filed on 12/29/2021 has numerous illegible chemical structures. These include Q-1 and Q-2 on page 5, the first 8 structures on page 9, all the structures on page 15, and the newly inserted structures on page 21. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. 
Claim Status
Claims 1-19 are cancelled and claims 20-31 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 is not unambiguously defined because some of the chemical structures are faded, missing features and indiscernible. Similar issues are found in claims 22, 24, 26 and 28. The other claims are indefinite because they depend from claim 1 but fail to remedy the deficiency. In addition, claim 28 has two issues. First, it is not ended with a period. Second, the phrase “wherein a specific compound of the chemical formula I is selected from the following compounds” does not make it clear that this claim is intended to narrow the compound of claim 20 to one of the listed compounds. Perhaps the phrase should be amended to “wherein the compound of formula I is selected from the following compounds”. Claims 26-27 are not consistent with claim 1, which requires at least one of R1 and R2 to be -N(Ar1)(Ar2). This feature must be restated in claims 26-27.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-31 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,368,733 B2 to Ryu et al. in view of WO 2015/084114 A1 to Lee et al.
Regarding claim 20, Ryu et al. discloses a display device (claim 17) comprising an OLED having two electrodes sandwiching a plurality of organic layers, including a hole transport layer comprising the following compound of formula 1 (claim 14):

    PNG
    media_image1.png
    218
    275
    media_image1.png
    Greyscale

wherein X1,2 can be O or S, one of the asterisks is a site of bonding to –(L)n-A (formula 2) wherein L is a divalent group and A is selected from a group that includes (hetero)aryl groups and amino groups designated as -N(L1mR’)(L2oR’’) wherein L1,2 are divalent groups and R’ and R’’ include (hetero)aryls (col. 3-4). R1,2 are selected from a group that includes substituted aryl groups (col. 3) wherein the substituents include amino groups (col. 6, lines 53-55). L, L1,2 and R1,2 are most often aryl groups (col. 9-26) Examples of the compound include the following (col. 30):

    PNG
    media_image2.png
    400
    444
    media_image2.png
    Greyscale

Ryu et al. fails to teach a compound wherein the group –(L)n-N(Ar1)(Ar2) is attached to the 9-position of the fluorene. However, as mentioned above, Ryu et al. teaches that one of R1 and R2 can be a diarylaminoaryl group and “[w]hen the A is combined with the Chemical Formula 1 while a linking group L being interposed therebetween, charge mobility may be increased”, and that the bandgap of the compound can be varied by controlling the “conjugation length all over the compound” (col. 9), which implies that the attachment site of the group of formula 2 to the group of formula 1 can be varied as long as the compound has both groups 1 and 2. Further, Lee et al. discloses an OLED comprising the following compound, wherein n, m = 0 or 1 and at least one of them is nonzero:

    PNG
    media_image3.png
    275
    476
    media_image3.png
    Greyscale
.
Accordingly, the following two compounds are functionally equivalent

    PNG
    media_image4.png
    130
    151
    media_image4.png
    Greyscale
  and  
    PNG
    media_image5.png
    129
    154
    media_image5.png
    Greyscale
.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the compound disclosed by Ryu et al. by using the group of formula 2 as one of the R1 and R2 to obtain a compound such as the following

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

in order to steer the bandgap to a desirable value. Such a modification does not appear to go against the spirit of Ryu’s teachings because the final compound retains the core of formula 1 and the group of formula 2, and R1 ends up an aryl group substituted with an amino group. Claims 20-22, 26 and 29-31 are therefore unpatentable. Claim 23 is obvious because Ryu et al. teaches that R1 and R2 can be an amino-substituted phenylene, a substituted biphenylene or a substituted naphthylene, and does not restrict the substituent to any particular position. Regarding claims 24 and 25, the aryl groups in the diarylamino group does include the groups recited in the claims, as seen in compounds A-33, A-36 and A-38 in columns 37-39. Claim 28 is unpatentable for the same reasons. The features of claim 27 can be found in columns 23 and 24.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762